Exhibit 10.20

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”), dated as of July 1, 2010, is made by
and between Helix BioMedix, Inc., a Delaware corporation, with its principal
office at 22118 20th Ave. S.E., Suite 204, Bothell, WA 98021 (“Manufacturer”),
and NuGlow Cosmaceuticals, LLC, a California limited liability company, with it
principal office at 3028 Motor Avenue, Los Angeles, CA 90064 (“Customer”).

RECITALS

A. Manufacturer is engaged in the development, manufacture and marketing of
products for tissue repair, skin care and dermatology markets.

B. Customer intends to establish a line of skin care products to sell in the
Market.

C. Customer desires to purchase the skin care Products identified on Schedule A,
including custom packaging of these Products, from Manufacturer, and
Manufacturer desires to provide Customer with such Products.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, Manufacturer and Customer hereby agree as follows:

1. Definitions

As used herein:

1.1 Products

The term “Products” means proprietary skin care products of Manufacturer
identified on Schedule A, which may be revised from time to time in accordance
with Section 5.

1.2 Field

The term “Field” means human topical skin care applications of the Products for
beauty and cosmetic and over-the-counter uses such as acne and sunscreen
preparations only, and excluding ***.

1.3 Territory

The term “Territory” means world.

1.4 Market

The term “Market” means (i) Customer’s internet direct response network;
(ii) catalogs (including internet catalogs); (iii) mailers mailed directly to
home shopping consumers within the Territory; (iv) newspaper and periodical
print advertisements placed in publications that are circulated only within the
Territory; (v) telemarketing programs administered by, or on behalf of, Customer
within the Territory; (vi) radio or television advertisements of radio or
television stations that originate broadcasts within the Territory and retail
stores.

Confidential treatment has been requested for portions of this Exhibit. This
Exhibit omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

2. Customer Relationship

2.1 Supply and Purchase of Products

Subject to the terms and conditions of this Agreement, Manufacturer agrees to
sell to Customer, and Customer agrees to purchase from Manufacturer, all
requirements for Products listed in Schedule A for resale by Customer only
(i) in the Market, (ii) in the Territory and (iii) for use in the Field.

2.2 Oversight Committee

An oversight committee shall be established for purposes of reviewing and
advising Customer with respect to Customer’s Product marketing efforts, which
committee shall be comprised of one member of Customer’s management, one member
of Manufacturer’s marketing management, and one member of Manufacturer’s Board
of Directors.

3. Expenses

Manufacturer shall not be obligated to pay to Customer, its agents or employees,
any commission, compensation, reimbursement or other similar payment whatsoever.
Customer shall be solely responsible for and shall pay all costs, expenses and
charges incurred or payable in connection with the marketing and distribution of
the Products it sells and any other performance of Customer under this
Agreement. All Product returns shall be handled as set forth in Section 8 of
Schedule B.

4. Purchase of Products by Customer

4.1 Terms and Conditions

All sales of Products by Manufacturer to Customer shall be subject to, and
governed by, the terms and conditions of this Agreement and Manufacturer’s
Standard Terms & Conditions of Sale (the “Terms of Sale”), a copy of which is
attached hereto as Schedule B and is incorporated herein by this reference. In
the event of any conflict between such Terms of Sale and this Agreement, this
Agreement shall prevail. The terms and condition of this Agreement, including
such Terms of Sale, shall supersede the terms and conditions of any purchase
order, acknowledgment or similar document at any time submitted by Customer.

4.2 Pricing

All Products shall be sold to Customer at the prices set forth in Manufacturer’s
pricing schedule attached hereto as Schedule C, which prices shall be effective
through March 31, 2012. Prices may be increased once annually thereafter by
Manufacturer to cover Manufacturer’s increased out-of-pocket costs and expenses
incurred in the manufacture and supply of the Products; provided, however, that
no such price increase shall exceed 10%. ***

4.3 Payments

Except as provided in Section 4.4 below, Customer shall pay to Manufacturer
(i) 50% of the applicable Product purchase price at the time of order placement
and the balance within thirty (30) days after the order is shipped by
Manufacturer and (ii) any of Manufacturer’s charges for artwork setup within
thirty (30) days of Customer’s receipt of Manufacturer’s invoice therefor. Any
late payments shall bear interest at the rate of 12% per year, or the maximum
permitted by applicable law, whichever is less. In addition, any amount under
this Agreement not paid within sixty (60) days after due and payable hereunder
shall constitute default under the terms of this Agreement.

 

*** Confidential treatment requested

 

2



--------------------------------------------------------------------------------

4.4 Initial Order

Within thirty (30) days of the execution of this Agreement, Customer shall
deliver to Manufacturer a purchase order for at least *** of Products (taking
into consideration minimum batch sizes for Product manufacturing), for delivery
in the third calendar quarter of 2010. At the time Customer places this initial
purchase order, Customer shall pay to Manufacturer 50% of the applicable Product
purchase price and 100% of Manufacturer’s charges for artwork setup (including,
but not limited to, silk-screening and printing from Customer’s dye-lines), and
the balance shall be paid within thirty (30) days after the Products specified
in Customer’s initial purchase order have been shipped by Manufacturer.
Notwithstanding anything contained in this Agreement to the contrary, both
Manufacturer’s charges for artwork setup and the 50% payment of Customer’s
initial order are non-refundable.

4.5 Subsequent Orders

Each Bioactive HXBM peptide Product must be ordered in quantities of not less
than 5,000 units. Each Product not containing Bioactive HXBM peptide must be
ordered in quantities of not less than the number of units determined by
Manufacturer’s minimum batch sizes, which are available upon request.

4.6 Purchase of Requirements

Customer shall purchase and accept from Manufacturer, and Manufacturer shall
supply to Customer from the list of Products identified in Schedule A for skin
care products to be sold or used in the Market in the Territory for use in the
Field.

4.7 Minimum Lead Time

Manufacturer shall have a minimum of ninety (90) days to deliver Products to
Customer after receipt of each respective purchase order and mutually approved
artwork as described in Section 6.1.

4.8 Forecast

Customer shall, on a quarterly basis, provide Manufacturer with a non-binding
rolling twelve (12) month forecast of its requirements for Products; provided,
however, that Customer shall provide weekly forecasts to Manufacturer during the
first 90 days of the term of this Agreement in which Customer tests consumer
demand for the Products.

5. Product Changes; New Products

5.1 Discontinuation of Products

Manufacturer may at any time in its sole discretion make changes to, or
discontinue the sale of, any of the Products. Manufacturer shall give Customer
180 days prior written notice of any planned Product discontinuance and 90 days
prior written notice of any significant change in or to a Product.

5.2 New or Enhanced Products

Upon a request by Customer to have Manufacturer develop a new product or an
enhancement of an existing Product, the parties shall negotiate the terms and
conditions for such development and the purchase and sale of such new product(s)
or Product enhancement(s), which terms and conditions shall be memorialized in a
work order signed by each party and attached to this Agreement. Manufacturer
shall have the first right to develop and supply any new skin care product for
Customer.

 

*** Confidential treatment requested

 

3



--------------------------------------------------------------------------------

6. Certain Obligations of Customer

6.1 Packaging

Manufacturer shall package the Products in packaging supplied by Manufacturer.
Customer shall be entitled to review and approve Product packaging and
decoration. Customer may, at its expense, supply Manufacturer with mutually
agreed upon Customer artwork (including, but not limited to, dye-lines) for
decorating/labeling the Products. Customer is solely responsible for any
resulting delay in Product delivery due to the review process or provision of
final artwork. Customer is solely responsible for ensuring that Product artwork
complies with the requirements set forth in Sections 6.3 and 6.5.

6.2 Restrictions on Sale, Use and Reformulation

Customer shall not market, sell or use the Products (i) outside the Territory,
(ii) other than for use in the Field and (iii) other than in the Market.
Customer shall not sell or transfer any Products to a party that the Customer
knows or has reason to know intends to directly or indirectly market, sell or
use the Products (i) outside the Territory, (ii) other than for use in the Field
and (iii) other than in the Market. Customer shall not reformulate or alter the
composition of any of the Products. The rights granted to Customer hereunder are
nonexclusive.

6.3 Use of Names/Advertising

Customer shall not use the name of Manufacturer or its trade names, trademarks,
logos or any equivalent thereof in any publicity or advertising, or in any other
manner whatsoever, without the prior written consent of Manufacturer. All rights
to Manufacturer’s trade names, trademarks, logos and other industrial and/or
intellectual property, including, without limitation, all intellectual property
rights in and to the Products, shall remain the exclusive property of
Manufacturer. Customer’s advertising and literature for HXBM peptide Products
must include the patent numbers and Manufacturer’s HXBM peptide designation in
the copy such that it is displayed but does not materially alter the piece.

6.4 Efforts

Customer shall use its best efforts to actively market and promote the sales of
Products in the Market in the Territory for use in the Field. Customer shall
maintain a competent marketing business plan for such purposes and shall
maintain active contact on a regular basis with potential customers.

6.5 Professional Conduct

Customer shall at all times (a) conduct business in a manner that reflects
favorably on the Products and the good name, goodwill and reputation of
Manufacturer, (b) avoid deceptive, misleading or unethical practices that are
detrimental to Manufacturer, the Products or the public and (c) refrain from
making false or misleading representations, advertisements or claims with regard
to the Products or Manufacturer.

7. Termination

7.1 Term

Unless earlier terminated as provided herein or by mutual agreement of the
parties, the term of this Agreement will continue until June 30, 2013, and will
automatically renew for successive one-year terms unless notice to terminate is
provided at least sixty (60) days prior to the applicable termination date.

 

*** Confidential treatment requested

 

4



--------------------------------------------------------------------------------

7.2 Termination for Breach

Upon any material breach of any provision of this Agreement by a party (the
“Breaching Party”), including, without limitation, any failure by Customer to
comply with the purchase requirements set forth in Section 4.6, the other party
(the “Non-Breaching Party”) shall have a right to give written notice thereof
(“Notice of Default”) to the Breaching Party. If the Breaching Party does not
cure such material breach within sixty (60) days after the date of the Notice of
Default, the Non-Breaching Party shall have the right to terminate this
Agreement by a second written notice (“Notice of Termination”) to the Breaching
Party. If the Non-Breaching Party sends a Notice of Termination to the Breaching
Party, this Agreement will automatically terminate on the date of such Notice of
Termination.

7.3 Termination for Bankruptcy

To the extent permitted by applicable law, each party shall have the right to
immediately terminate this Agreement by giving written notice to the other
party, in the event the other party: (i) provides notice of its intent to file
(or does actually file without providing said notice) a petition in bankruptcy;
(ii) attempts to make an assignment hereof for the benefit of creditors or
otherwise; (iii) discontinues or dissolves its business; or (iv) if a receiver
is appointed for it.

7.4 Effect of Termination

Upon termination or expiration of this Agreement for any reason, (i) the rights
granted to Customer hereunder shall immediately terminate and (ii) nothing
herein shall be construed to release any party from any obligation that matured
prior to the effective date of such termination, including, without limitation,
Customer’s obligation to pay any amounts owing at the time of such termination
or expiration.

7.5 Survival

Manufacturer shall deliver all Products for which purchase orders were accepted
prior to termination or expiration of this Agreement, unless the basis of
termination is failure or inability to pay Manufacturer as set forth in the
Notice of Termination. Sections 3, 4.3, 6.3, 6.5, 7.4, 7.5, 11, 12 and 14 of
this Agreement shall survive the termination or expiration of this Agreement.

8. Compliance with Laws

Customer shall at all times comply with all applicable laws and regulations in
the performance of this Agreement.

9. Assignment

This Agreement may not be assigned or transferred by Customer, either
voluntarily or by operation of law (including by virtue of a change of control
of Customer), without Manufacturer’s prior written consent, which consent cannot
be unreasonably withheld, nor shall the duties of Customer hereunder be
delegated in whole or in part. Any such assignment, transfer or delegation shall
be of no force or effect. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors and assigns.

10. Insurance

At all times that Customer is purchasing Products from Manufacturer,
Manufacturer and Customer shall each maintain an aggregate of at least $2
million in product liability and umbrella insurance coverage that names the
other party as an additional insured and shall provide the other party with at
least 45 days prior written notice of the expiration or cancellation of any such
insurance.

 

*** Confidential treatment requested

 

5



--------------------------------------------------------------------------------

11. Confidentiality

The parties acknowledge that they will exchange confidential information with
respect to each other’s business and the Products. In consideration of and as a
condition to being furnished such information, each party shall, during the term
of this Agreement and for two years after the termination or expiration of this
Agreement, treat any information received from the other party, whether before
or after the date of this Agreement, including but not limited to any notes,
analyses, compilations, studies, reports, memoranda, records, data, formulas,
inventions, patents, intellectual property, production processes, manufacturing
methods, business methods, specifications, designs, business plans, referral and
business sources, customer lists, other trade secrets and know-how, which
contain or otherwise reflect such information, as secret, confidential, and
proprietary of the disclosing party and shall not disclose or use such
information without the prior written consent of the disclosing party for any
purpose except as expressly permitted under this Agreement. Notwithstanding the
foregoing, each party shall have the right to disclose confidential information
as required by law.

12. Non-Solicitation

During the term of this Agreement and for a period of twelve months after the
expiration or termination of this Agreement, each of the parties agrees that it
will not engage, either as a consultant, employee, officer or director, any
individual employed or previously employed by the other party.

13. Notices

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by private overnight mail service (e.g.
Federal Express) or sent by FAX, with receipt confirmed, to the party at the
address set forth below or to such other address as either party may hereafter
give notice of in accordance with the provisions hereof. Notices shall be deemed
given on the sooner of the date actually received or the third business day
after sending.

 

If to Manufacturer:

  

Helix BioMedix

Attn: President

22118 20th Ave SE # 204

Bothell, WA 98021 USA

T: 425.402.8400

F: 425.806.2999

If to Customer:

  

NuGlow Cosmacueticals LLC

3028 Motor Ave

Los Angeles, CA 90064

T: 310.837.1572

F: 310.933.4112

14. Governing Law

This Agreement shall be governed by the laws of the state of Washington.
Customer shall not make any claim or institute any litigation against
Manufacturer in connection with this Agreement except in King County,
Washington. In case of any dispute or claim arising under this Agreement or with
respect to any sale of Products, Customer hereby irrevocably consents to the
jurisdiction of the state and Federal courts in the state of Washington. In the
event of any proceeding to recover amounts owing, the prevailing party shall be
paid all its costs and expenses including attorneys’ fees. The parties
acknowledge and agree that any breach of this Agreement will cause irreparable
harm to the non-breaching party, which shall entitle the non-breaching party to
injunctive relief in addition to all other available legal remedies.

 

*** Confidential treatment requested

 

6



--------------------------------------------------------------------------------

15. Vendor/Vendee Relationship

During the term of this Agreement, the relationship between Manufacturer and
Customer is that of vendor and vendee. Neither Customer nor its agents or
employees shall under any circumstances be deemed agents or representatives of
Manufacturer, and nothing contained in this Agreement shall be construed in any
manner whatsoever as creating a partnership or agency between Manufacturer and
Customer. Neither party shall have any right to enter into any contract or other
commitment in the name of the other party or to otherwise bind the other party.

16. Miscellaneous

The headings or titles in this Agreement are for the purposes of reference only
and shall not in any way affect the interpretation or construction hereof.
Attachments hereto are hereby incorporated herein and made a part of this
Agreement. The failure at any time to enforce any of the terms, provisions or
conditions of this Agreement shall not constitute or be construed as a waiver of
the same, and any single or partial exercise of any right under this Agreement
shall not preclude any further or other exercise of the same or the exercise of
any other right. This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes and cancels all prior
and contemporaneous agreements, claims, representations and understandings of
the parties in connection with such subject matter. This Agreement shall not be
modified or amended except by written agreement signed on behalf of Customer and
Manufacturer by their respective duly authorized representatives. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date set forth above.

 

Helix BioMedix, Inc.     NuGlow Cosmaceuticals, LLC By  

/s/ R. Stephen Beatty

    By  

/s/ Steven Sheiner

Name   R. Stephen Beatty     Name   Steven Sheiner Title   President     Title  
Managing Member

 

*** Confidential treatment requested

 

7



--------------------------------------------------------------------------------

SCHEDULE A

Product List

(to be modified from time to time by mutual agreement)

 

***

 

*** Confidential treatment requested

 

8



--------------------------------------------------------------------------------

SCHEDULE B

Manufacturer’s Standard Terms & Conditions of Sale

1. Agreement. These Terms & Conditions of Sale (“Terms of Sale”) govern all
purchase and sale transactions between Manufacturer and Customer involving
Products supplied by Manufacturer. Manufacturer and Customer will not be bound
by, and specifically object to, any term, condition or other provision which is
different from or in addition to the provisions of this Agreement which is
proffered by either party in any purchase order, receipt, acceptance,
confirmation, correspondence, or otherwise, unless both parties specifically
agree to such provision in a written instrument signed by the parties.

2. Acceptance. Manufacturer shall deliver to Customer and Customer shall accept
and pay for all Products ordered by Customer pursuant to an order which has been
accepted by Manufacturer, insofar as such Product complies with specifications.
All orders are subject to acceptance by Manufacturer either in writing or by
shipping Product. Manufacturer may accept any order in full or in part, and
Manufacturer’s shipment of less than all Product ordered shall constitute
acceptance only as to those quantities of Product shipped.

3. Firm Orders. Customer may not modify, rescind or cancel any order, in whole
or in part, without Manufacturer’s written consent.

4. Taxes. Prices do not include sales, excise, use or other taxes, duties or
fees now in effect or hereafter levied which Manufacturer may be required to
pay, excluding Manufacturer’s local, state or Federal income taxes, or collect
in connection with the sale of Product to Customer; all such taxes, duties and
fees shall be for the account of Customer who shall promptly pay Manufacturer
upon demand.

5. Delivery. Manufacturer shall use commercially reasonable efforts to meet any
delivery date specified in the Orders. If Manufacturer cannot meet the specified
delivery date, Manufacturer shall promptly notify Customer of the delay and take
all reasonable steps to expedite delivery. Unless otherwise specified by
Manufacturer, Product shall be delivered to Customer F.O.B. Manufacturer’s
warehouse, Bothell, Washington or other Manufacturer manufacturing facility.
Title to and risk of loss of any Product shall pass to Customer on delivery. If
Customer requests shipments and /or deliveries in separate lots, Customer shall
be responsible for excess shipping charges, in any. Customer is responsible for
all transportation costs, including, but not limited to, shipping charges,
premiums for freight insurance, inspection fees, customs, duties, import or
export fees, assessments, and all other reasonable costs incurred in
transporting the Product to the destination. Customer shall be responsible for
prosecuting any claims against any carrier arising from or relating to shipment.
Manufacturer will reasonably cooperate with Customer with respect to such claims
prosecution at Manufacturer’s sole cost and expense.

6. Right to Payment. Manufacturer may accept any check or payment in any amount
without prejudice to Manufacturer’s right to recover the balance of the amount
due or to pursue any other right or remedy. All amounts payable under this
Agreement are denominated in United State Dollars, and Customer shall pay all
such amounts in lawful money of the United States unless expressly agreed
otherwise.

7. Inspection. Customer shall promptly inspect shipments of Product upon receipt
and either accept or reject them for failure to conform to applicable packaging
specifications. Manufacturer shall pay any expenses related to the return of any
Product that is rejected for failure to conform to applicable packaging
specifications upon the prompt written notice of rejection of non-conforming
Product. Customer shall be deemed to have accepted the Product if Customer fails
to give written notice of rejection within ten (10) days of delivery of Product.

 

*** Confidential treatment requested

 

9



--------------------------------------------------------------------------------

8. Warranty and Disclaimer; Returns and Limitation of Remedy. Manufacturer
warrants that all Products sold to Customer pursuant to this Agreement, at the
time of delivery to Customer, shall be substantially in accordance with the
applicable specifications for the Product in effect at the time of sale by
Manufacturer to Customer. Manufacturer further warrants that all Products
manufactured by Manufacturer for Customer shall comply with all then-applicable
U.S. federal and state laws and regulations and shall be free and clear of all
liens and encumbrances. This warranty is conditioned upon Customer giving
Manufacturer written notice of any non-conformance within seventy-five (75) days
after delivery of the Product. This warranty shall not apply to any Product that
(a) has been altered by unauthorized personnel, or (b) has been misused, abused,
damaged or handled contrary to Manufacturer Product storage and transportation
guidelines after delivery. MANUFACTURER MAKES NO OTHER WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY PRODUCT, INCLUDING
WARRANTIES OF MERCHANTABLIITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT OR WARRANTIES ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, USAGE OF TRADE OR SAMPLES PREVIOUSLY SUPPLIED. Manufacturer’s
obligation and liability under this warranty is limited, at Customer’s option,
to (a) repair or replacement of any non-conforming Product, which shall be
returned to Manufacturer pursuant to Manufacturer’s then-current returns policy
and procedures, or (b) repayment or credit of the Product’s purchase price.
Manufacturer shall be under no obligation to accept the return of nonconforming
Product contrary to this provision, or to accept return of Product that conforms
to the applicable specifications for such Product. MANUFACTURER SHALL NOT BE
LIABLE TO CUSTOMER FOR ANY INDIRECT, SPECIAL, RELIANCE, INCIDENTAL OR
CONSEEQUENTIAL LOSS OR DAMAGES. MANUFACTURER’S LIABILITY FOR ANY CLAIM FOR LOSS,
DAMAGE OR EXPENSE SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF THE PRODUCT
INVOLVED.

9. Force Majeure. Manufacturer shall not be responsible or liable for any losses
or damages caused by any delay or failure to provide Product hereunder due to
strikes, differences with workers or other labor disputes, war, insurrection,
revolution, terrorism, riots, commotions, disorders, fires, floods, acts of God,
embargoes, governmental authorizations and instructions, governmental
restrictions or other acts or delays of governmental authorities, unavailability
of power supplies, unavailability of materials or any other cause beyond its
control.

 

*** Confidential treatment requested

 

10



--------------------------------------------------------------------------------

SCHEDULE C

Pricing

 

Product Size

  

Product Name

   Price ***                  

 

*** Confidential treatment requested

 

11